Exhibit 10.12

 

KARYOPHARM THERAPEUTICS INC.

NONSTATUTORY STOCK OPTION AGREEMENT

Inducement Grant

Karyopharm Therapeutics Inc. (the “Company”) hereby grants the following stock
option. The terms and conditions attached hereto are also a part hereof.

Notice of Grant

 

Name of optionee (the “Participant”):

 

Date of this option grant:

 

Number of shares of the Company’s Common Stock subject to this option
(“Shares”):

 

Option exercise price per Share:

 

Number, if any, of Shares that vest immediately on the grant date:

 

Shares that are subject to vesting schedule:

 

Vesting Start Date:

 

Final Exercise Date:

 

 

Vesting Schedule:

 

One Year from Vesting Start Date:

 

Each Successive month thereafter:

 

All vesting is dependent on the Participant remaining an Eligible Participant,
as provided herein.  

 

This option satisfies in full all commitments that the Company has to the
Participant with respect to the issuance of stock, stock options or other equity
securities.

 

 

 

 

By:

Name of Officer: Michael Mason

Title:   Chief Financial Officer

KARYOPHARM THERAPEUTICS INC




 

 

 

--------------------------------------------------------------------------------

KARYOPHARM THERAPEUTICS INC.

Nonstatutory Stock Option Agreement

Incorporated Terms and Conditions

1.Grant of Option.

This agreement evidences the grant by the Company, on the grant date (the “Grant
Date”) set forth in the Notice of Grant that forms part of this agreement (the
“Notice of Grant”) to the Participant of an option to purchase, in whole or in
part, on the terms provided herein, the number of Shares set forth in the Notice
of Grant of common stock, $0.0001 par value per share, of the Company (“Common
Stock”) at the exercise price per Share set forth in the Notice of
Grant.  Unless earlier terminated, this option shall expire at 5:00 p.m.,
Eastern time, on the Final Exercise Date set forth in the Notice of Grant (the
“Final Exercise Date”).

The option evidenced by this agreement was granted to the Participant pursuant
to the inducement grant exception under NASDAQ Stock Market Rule 5635(c)(4), and
not pursuant to the Company’s 2013 Stock Incentive Plan (the “Plan”) or any
other equity incentive plan of the Company, as an inducement that is material to
the Participant entering into employment with the Company.

It is intended that the option evidenced by this agreement shall not be an
incentive stock option as defined in Section 422 of the Internal Revenue Code of
1986, as amended, and any regulations promulgated thereunder (the
“Code”).  Except as otherwise indicated by the context, the term “Participant”,
as used in this option, shall be deemed to include any person who acquires the
right to exercise this option validly under its terms.

2.Vesting Schedule.

This option will become exercisable (“vest”) in accordance with the vesting
schedule set forth on the cover page of this agreement (the “Vesting Schedule”).
Any fractional shares resulting from the application of any percentages used in
the Vesting Table shall be rounded down to the nearest whole number of shares of
Common Stock (except for the last vesting tranche).

 

Notwithstanding the foregoing, to the extent that the Participant is a party to
an employment agreement or other agreement with the Company that provides
vesting terms that differ from the Vesting Schedule, the terms set forth in such
employment agreement or other agreement shall prevail.

 

The right of exercise shall be cumulative so that to the extent the option is
not exercised in any period to the maximum extent permissible it shall continue
to be exercisable, in whole or in part, with respect to all Shares for which it
is vested until the earlier of the Final Exercise Date or the termination of
this option under Section 3 hereof.

3.Exercise of Option.

- 2 -

 

 

--------------------------------------------------------------------------------

(a)Form of Exercise.  Each election to exercise this option shall be in writing,
in the form of the Stock Option Exercise Notice attached as Annex A, signed by
the Participant, and received by the Company at its principal office,
accompanied by this agreement, or in such other form, which may be electronic,
as determined by the Company, together with payment in full of the exercise
price and any applicable tax withholding as follows:

 

(1)in cash or by check, payable to the order of the Company;

(2)except as may otherwise be approved by the Board of Directors of the Company
(the “Board”), in its sole discretion, by (i) delivery of an irrevocable and
unconditional undertaking by a creditworthy broker to deliver promptly to the
Company sufficient funds to pay the exercise price and any required tax
withholding or (ii) delivery by the Participant to the Company of a copy of
irrevocable and unconditional instructions to a creditworthy broker to deliver
promptly to the Company cash or a check sufficient to pay the exercise price and
any required tax withholding;

(3)to the extent approved by the Board, in its sole discretion, by delivery
(either by actual delivery or attestation) of shares of Common Stock owned by
the Participant valued at their fair market value per share of Common Stock as
determined by (or in a manner approved by) the Board, provided (i) such method
of payment is then permitted under applicable law, (ii) such Common Stock, if
acquired directly from the Company, was owned by the Participant for such
minimum period of time, if any, as may be established by the Board in its
discretion and (iii) such Common Stock is not subject to any repurchase,
forfeiture, unfulfilled vesting or other similar requirements;

(4)to the extent approved by the Board in its sole discretion, by delivery of a
notice of “net exercise” to the Company, as a result of which the Participant
would receive (i) the number of shares underlying the portion of this option
being exercised, less (ii) such number of shares as is equal to (A) the
aggregate exercise price for the portion of this option being exercised divided
by (B) the fair market value (determined by (or in a manner approved by) the
Board) on the date of exercise;

(5) to the extent permitted by applicable law and approved by the Board, in its
sole discretion, by payment of such other lawful consideration as the Board may
determine; or

(6)by any combination of the above permitted forms of payment.

The Participant may purchase less than the number of shares covered hereby,
provided that no partial exercise of this option may be for any fractional
share.

(b)Continuous Relationship with the Company Required.  Except as otherwise
provided in this Section 3, this option may not be exercised unless the
Participant, at the time he exercises this option, is, and has been at all times
since the Grant Date, an employee, director or officer of, or consultant or
advisor to, the Company or any other entity the employees, officers, directors,
consultants, or advisors of which are eligible to receive option grants under
the Plan (an “Eligible Participant”).

- 3 -

 

 

--------------------------------------------------------------------------------

(c)Termination of Relationship with the Company.  If the Participant ceases to
be an Eligible Participant for any reason, then, except as provided in
paragraphs (d) and (e) below, the right to exercise this option shall terminate
three months after such cessation (but in no event after the Final Exercise
Date), provided that this option shall be exercisable only to the extent that
the Participant was entitled to exercise this option on the date of such
cessation. Notwithstanding the foregoing, if the Participant, prior to the Final
Exercise Date, violates the non-competition or confidentiality provisions of any
employment contract, confidentiality and nondisclosure agreement or other
agreement between the Participant and the Company, the right to exercise this
option shall terminate immediately upon such violation.

(d)Exercise Period Upon Death or Disability.  If the Participant dies or becomes
disabled (within the meaning of Section 22(e)(3) of the Code) prior to the Final
Exercise Date while he is an Eligible Participant and the Company has not
terminated such relationship for “cause” as specified in paragraph (e) below,
this option shall be exercisable, within one year following the date of death or
disability of the Participant, by the Participant (or in the case of death by an
authorized transferee), provided that this option shall be exercisable only to
the extent that this option was exercisable by the Participant on the date of
his or her death or disability, and further provided that this option shall not
be exercisable after the Final Exercise Date.

(e)Termination for Cause.  If, prior to the Final Exercise Date, the
Participant’s employment or other relationship with the Company is terminated by
the Company for Cause (as defined below), the right to exercise this option
shall terminate immediately upon the effective date of such termination.  If the
Participant is party to an employment or severance agreement with the Company
that contains a definition of “cause” for termination of employment or other
relationship with the Company, “Cause” shall have the meaning ascribed to such
term in such agreement.  Otherwise, “Cause” shall have the same meaning as
defined in Section 7(c)(1) below.

4.Withholding.  

No Shares will be issued pursuant to the exercise of this option unless and
until the Participant pays to the Company, or makes provision satisfactory to
the Company for payment of, any federal, state or local withholding taxes
required by law to be withheld in respect of this option.  The Participant must
satisfy all applicable federal, state, and local or other income and employment
tax withholding obligations before the Company will deliver stock certificates
or otherwise recognize ownership of Common Stock under this option.  The Company
may decide to satisfy the withholding obligations through additional withholding
on salary or wages.  If the Company elects not to or cannot withhold from other
compensation, the Participant must pay the Company the full amount, if any,
required for withholding or have a broker tender to the Company cash equal to
the withholding obligations. Payment of withholding obligations is due before
the Company will issue any shares on exercise of this option or at the same time
as payment of the exercise price, unless the Company determines otherwise. If
approved by the Board in its sole discretion, a Participant may satisfy such tax
obligations in whole or in part by delivery (either by actual delivery or
attestation) of shares of Common Stock underlying this option valued at their
fair market value (determined by (or in a manner approved by) the Board);
provided, however, except as otherwise provided by the Board, that the total tax
withholding

- 4 -

 

 

--------------------------------------------------------------------------------

where stock is being used to satisfy such tax obligations cannot exceed the
Company’s minimum statutory withholding obligations (based on minimum statutory
withholding rates for federal and state tax purposes, including payroll taxes,
that are applicable to such supplemental taxable income), except that, to the
extent that the Company is able to retain shares of Common Stock having a fair
market value (determined by (or in a manner approved by) the Company) that
exceeds the statutory minimum applicable withholding tax without financial
accounting implications or the Company is withholding in a jurisdiction that
does not have a statutory minimum withholding tax, the Company may retain such
number of shares of Common Stock (up to the number of shares having a fair
market value equal to the maximum individual statutory rate of tax (determined
by (or in a manner approved by) the Company)) as the Company shall determine in
its sole discretion to satisfy the tax liability associated with this option.
Shares used to satisfy tax withholding requirements cannot be subject to any
forfeiture, unfulfilled vesting or other similar requirements.

5.Reporting.

The Participant acknowledges and agrees to comply with all necessary reporting
obligations in the Participant’s jurisdiction in relation to all taxes, social
security contributions and any other similar charges which arise in relation to
this option.

 

6.Transfer Restrictions.

This option may not be sold, assigned, transferred, pledged or otherwise
encumbered by the Participant, either voluntarily or by operation of law, except
by will or the laws of descent and distribution, and, during the lifetime of the
Participant, this option shall be exercisable only by the Participant.

7.Participant’s Acknowledgement of Clawback.

The Participant acknowledges that in accepting this award, the Participant will
be bound by any clawback policy that the Company has in place or may adopt in
the future.

8.Adjustments for Changes in Common Stock and Certain Other Events.

(a)Changes in Capitalization.  In the event of any stock split, reverse stock
split, stock dividend, recapitalization, combination of shares, reclassification
of shares, spin-off or other similar change in capitalization or event, or any
dividend or distribution to holders of Common Stock other than an ordinary cash
dividend, the number and class of securities and exercise price per share of
this option shall be equitably adjusted by the Company in the manner determined
by the Board.  Without limiting the generality of the foregoing, in the event
the Company effects a split of the Common Stock by means of a stock dividend and
the exercise price of and the number of shares subject to this option are
adjusted as of the date of the distribution of the dividend (rather than as of
the record date for such dividend), then the Participant, if he exercises this
option between the record date and the distribution date for such stock
dividend, shall be entitled to receive, on the distribution date, the stock
dividend with respect to the shares of Common Stock acquired upon exercise of
this option, notwithstanding

- 5 -

 

 

--------------------------------------------------------------------------------

the fact that such shares were not outstanding as of the close of business on
the record date for such stock dividend.

(b)Reorganization Events. 

(1)A “Reorganization Event” shall mean:  (a) any merger or consolidation of the
Company with or into another entity as a result of which all of the Common Stock
of the Company is converted into or exchanged for the right to receive cash,
securities or other property or is cancelled, (b) any transfer or disposition of
all of the Common Stock of the Company for cash, securities or other property
pursuant to a share exchange or other transaction or (c) any liquidation or
dissolution of the Company. 

(2)In connection with a Reorganization Event, the Board may take any one or more
of the following actions with respect to this option (or any portion thereof) on
such terms as the Board determines: (i) provide that this option shall be
assumed, or substantially equivalent option shall be substituted, by the
acquiring or succeeding corporation (or an affiliate thereof), (ii) upon written
notice to the Participant, provide that the unvested and/ or unexercised portion
of this option will terminate immediately prior to the consummation of such
Reorganization Event unless exercised by the Participant within a specified
period following the date of such notice, (iii) provide that this option shall
become exercisable, realizable, or deliverable, or restrictions applicable to
this option shall lapse, in whole or in part prior to or upon such
Reorganization Event, (iv) in the event of a Reorganization Event under the
terms of which holders of Common Stock will receive upon consummation thereof a
cash payment for each share surrendered in the Reorganization Event (the
“Acquisition Price”), make or provide for a cash payment to the Participant with
respect to this option equal to (A) the number of shares of Common Stock subject
to the vested portion of this option (after giving effect to any acceleration of
vesting that occurs upon or immediately prior to such Reorganization Event)
multiplied by (B) the excess, if any, of (I) the Acquisition Price over (II) the
exercise price of this option and any applicable tax withholdings, in exchange
for the termination of this option, (v) provide that, in connection with a
liquidation or dissolution of the Company, this option shall convert into the
right to receive liquidation proceeds (net of the exercise price thereof and any
applicable tax withholdings) and (vi) any combination of the foregoing.

(3)For purposes of clause 7(b)(2)(i) above, this option shall be considered
assumed if, following consummation of the Reorganization Event, this option
confers the right to purchase, for each share of Common Stock subject to this
option immediately prior to the consummation of the Reorganization Event, the
consideration (whether cash, securities or other property) received as a result
of the Reorganization Event by holders of Common Stock for each share of Common
Stock held immediately prior to the consummation of the Reorganization Event
(and if holders were offered a choice of consideration, the type of
consideration chosen by the holders of a majority of the outstanding shares of
Common Stock); provided, however, that if the consideration received as a result
of the Reorganization Event is not solely common stock of the acquiring or
succeeding corporation (or an affiliate thereof), the Company may, with the
consent of the acquiring or succeeding corporation, provide for the
consideration to be received upon the exercise of this option to consist solely
of such number of shares of common stock of the acquiring or succeeding
corporation (or an affiliate thereof) that the Board determined to be equivalent
in value (as of the date of such determination or another date specified by the
Board)

- 6 -

 

 

--------------------------------------------------------------------------------

to the per share consideration received by holders of outstanding shares of
Common Stock as a result of the Reorganization Event.

(c)Change in Control Events.

(1)Definitions.  

A “Change in Control Event” shall mean: 

(A)       the acquisition by an individual, entity or group (within the meaning
of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)) (a “Person”) of beneficial ownership of any
capital stock of the Company if, after such acquisition, such Person
beneficially owns (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) 50% or more of the combined voting power of the then-outstanding
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
for purposes of this subsection (A), the following acquisitions shall not
constitute a Change in Control Event: (1) any acquisition directly from the
Company or (2) any acquisition by any corporation pursuant to a Business
Combination (as defined below) which complies with clauses (x) and (y) of
subsection (C) of this definition; or

 

(B)       such time as the Continuing Directors (as defined below) do not
constitute a majority of the Board (or, if applicable, the Board of Directors of
a successor corporation to the Company), where the term “Continuing Director”
means at any date a member of the Board (x) who was a member of the Board on the
date of the grant of this option or (y) who was nominated or elected subsequent
to such date by at least a majority of the directors who were Continuing
Directors at the time of such nomination or election or whose election to the
Board was recommended or endorsed by at least a majority of the directors who
were Continuing Directors at the time of such nomination or election; or

 

(C)       the consummation of a merger, consolidation, reorganization,
recapitalization or share exchange involving the Company or a sale or other
disposition of all or substantially all of the assets of the Company (a
“Business Combination”), unless, immediately following such Business
Combination, each of the following two conditions is satisfied: (x) all or
substantially all of the

- 7 -

 

 

--------------------------------------------------------------------------------

individuals and entities who were the beneficial owners of the Outstanding
Company Voting Securities immediately prior to such Business Combination
beneficially own, directly or indirectly, more than 50% of the combined voting
power of the then-outstanding securities entitled to vote generally in the
election of directors of the resulting or acquiring corporation in such Business
Combination (which shall include, without limitation, a corporation which as a
result of such transaction owns the Company or substantially all of the
Company’s assets either directly or through one or more subsidiaries) (such
resulting or acquiring corporation is referred to herein as the “Acquiring
Corporation”) in substantially the same proportions as their ownership of the
Outstanding Company Voting Securities immediately prior to such Business
Combination and (y) no Person beneficially owns, directly or indirectly, 50% or
more of the combined voting power of the then-outstanding securities of such
corporation entitled to vote generally in the election of directors (except to
the extent that such ownership existed prior to the Business Combination); or

 

(D)      the liquidation or dissolution of the Company.

 

“Good Reason” shall mean the occurrence of any of the following without the
Participant’s prior written consent:  (A) any change in the Participant’s
position, title or reporting relationship with the Company from and after such
Reorganization Event or Change in Control Event that diminishes in any material
respect the authority, duties or responsibilities of the Participant as in
effect immediately preceding the Reorganization Event or Change in Control
Event, as the case may be; provided, however, that a change in the Participant’s
title or reporting relationship solely due to the Company becoming a division,
subsidiary or other similar part of a larger organization following a
Reorganization Event or Change in Control Event shall not by itself constitute
Good Reason; or (B) any material reduction in the Participant’s annual base
compensation from and after such Reorganization Event or Change in Control
Event, as the case may be.  Notwithstanding the foregoing, “Good Reason” shall
not be deemed to have occurred unless (x) the Participant provides the Company
with written notice that the Participant intends to terminate employment for one
of the grounds set forth in subsections (A) or (B) within sixty (60) days of
such ground(s) arising, (y) if such ground is capable of being cured, the
Company has failed to cure such ground within a period of thirty (30) days from
the date of such written notice, and (z) the Participant terminates employment
within six (6) months from the date that Good Reason first occurs.

- 8 -

 

 

--------------------------------------------------------------------------------

“Cause” shall, for purposes of Section 7 of this agreement, mean the occurrence
of any of the following:  (A) the Participant’s willful failure to perform in
any material respect the Participant’s material duties or responsibilities for
the Company, which is not cured within thirty (30) days of written notice
thereof to the Participant from the Company; (B) repeated unexplained or
unjustified absence from the Company inconsistent with the Participant’s duties
and responsibilities for the Company, which continues without explanation or
justification after written notice thereof to the Participant from the Company;
(C) the Participant’s willful misconduct that causes material and demonstrable
monetary or reputational injury to the Company, including, but not limited to,
misappropriation or conversion of assets of the Company (other than non-material
assets); or (D) the conviction of the Participant of, or the entry of a plea of
guilty or nolo contendere by the Participant to, any crime involving moral
turpitude or any felony.

(2)Notwithstanding the provisions of Section 7(b), this option shall be
immediately exercisable in full if, on or prior to the first anniversary of the
date of the consummation of the Change in Control Event, the Participant’s
employment with the Company or the acquiring or succeeding corporation is
terminated for Good Reason by the Participant or is terminated without Cause by
the Company or the acquiring or succeeding corporation.

9.Miscellaneous.

(a)No Right to Employment or Other Status.  The grant of this option shall not
be construed as giving the Participant the right to continued employment or any
other relationship with the Company.  The Company expressly reserves the right
at any time to dismiss or otherwise terminate its relationship with the
Participant free from any liability or claim hereunder, except as otherwise
expressly provided herein or provided for in the Letter Agreement.

(b)No Rights As Stockholder.  Subject to the provisions of this option,
the Participant shall not have any rights as a stockholder with respect to any
shares of Common Stock to be distributed with respect to this option until
becoming the record holder of such shares.

(c)Amendment.  The Board may amend, modify or terminate this agreement,
including but not limited to, substituting another option of the same or a
different type and changing the date of exercise or realization. 
Notwithstanding the foregoing, the Participant’s consent to such action shall be
required unless (i) the Board determines that the action, taking into account
any related action, would not materially and adversely affect the Participant,
or (ii) the change is permitted under Section 7 and the Letter Agreement.

(d)Acceleration.  The Board may at any time provide that this option shall
become immediately exercisable in whole or in part, free of some or all
restrictions or conditions, or otherwise realizable in whole or in part, as the
case may be.

- 9 -

 

 

--------------------------------------------------------------------------------

(e)Conditions on Delivery of Stock.  The Company will not be obligated to
deliver any shares of Common Stock pursuant to this agreement until (i) all
conditions of this agreement have been met to the satisfaction of the Company,
(ii) in the opinion of the Company’s counsel, all other legal matters in
connection with the issuance and delivery of such shares have been satisfied,
including any applicable securities laws and regulations and any applicable
stock exchange or stock market rules and regulations, and (iii) the Participant
has executed and delivered to the Company such representations or agreements as
the Company may consider appropriate to satisfy the requirements of any
applicable laws, rules or regulations.

(f) Administration by Board.  The Board will administer this agreement and may
construe and interpret the terms hereof.  Subject to the terms and provisions of
the Letter Agreement, the Board may correct any defect, supply any omission or
reconcile any inconsistency in this agreement in the manner and to the extent it
shall deem expedient to carry the Agreement into effect and it shall be the sole
and final judge of such expediency.  No director or person acting pursuant to
the authority delegated by the Board shall be liable for any action or
determination relating to or under this agreement made in good faith.

(g) Appointment of Committees.  To the extent permitted by applicable law, the
Board may delegate any or all of its powers hereunder to one or more committees
or subcommittees of the Board (a “Committee”).  All references herein to the
“Board” shall mean the Board or a Committee to the extent that the Board’s
powers or authority hereunder have been delegated to such Committee.

(h) Governing Law.  This agreement shall be governed by and interpreted in
accordance with the laws of the State of Delaware, excluding choice-of-law
principles of the law of such state that would require the application of the
laws of a jurisdiction other than the State of Delaware.




- 10 -

 

 

--------------------------------------------------------------------------------

ANNEX A

KARYOPHARM THERAPEUTICS INC.

Stock Option Exercise Notice

Karyopharm Therapeutics Inc.
85 Wells Ave

Newton, MA 02459

 

Dear Sir or Madam:

I, (the “Participant”), hereby irrevocably exercise the right to purchase shares
of the Common Stock, $.0001 par value per share (the “Shares”), of Karyopharm
Therapeutics Inc. (the “Company”) at $ per share and a stock option agreement
with the Company dated (the “Option Agreement”).  Enclosed herewith is a payment
of $, the aggregate purchase price for the Shares.  The certificate for the
Shares should be registered in my name as it appears below or, if so indicated
below, jointly in my name and the name of the person designated below, with
right of survivorship.

 

Dated:


Signature
Print Name:

Address:

 

 

Name and address of persons in whose name the Shares are to be jointly
registered (if applicable):

 

 

- 11 -

 

 